Citation Nr: 0026323	
Decision Date: 09/29/00    Archive Date: 10/04/00	

DOCKET NO.  96-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, including on a secondary basis.

2.  Entitlement to a total rating based on individual 
unemployability prior to April 7, 1997.


REPRESENTATION

Appellant represented by:  R. Edward Bates, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1968 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDING OF FACT

The claim of entitlement to service connection for a 
gastrointestinal disability on a secondary basis is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
gastrointestinal disability on a secondary basis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is in effect for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling from July 
1994 to April 7, 1997, and 100 percent disabling thereafter.

The threshold question is whether the veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover where a determinative issue 
involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the veteran's claim to be well grounded, based on secondary 
service connection, there must be medical evidence both of a 
current disability and of an etiological relationship between 
that disability and service-connected disability.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service is 
sought.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The report of a November 1999 VA gastrointestinal examination 
reflects an assessment that includes moderate-sized hiatal 
hernia, sliding type with some gastroesophageal reflux.  The 
report of a January 1997 VA psychiatric examination reflects 
that it cannot be stated with certainty that the veteran's 
gastrointestinal problems are directly related in etiology to 
PTSD and it can be stated that it is clear that his 
psychological factors including PTSD aggravated and enhanced 
the veteran's gastrointestinal problems.

On the basis of the above, there is competent medical 
evidence that the veteran currently has gastrointestinal 
disability and competent medical evidence indicating some 
evidence of an etiological relationship between his service-
connected PTSD and his currently manifested gastrointestinal 
disability.  Therefore, the claim for entitlement to service 
connection for gastrointestinal disability on a secondary 
basis is well grounded.  38 U.S.C.A. § 5107(a); Jones.



ORDER

The claim of entitlement to service connection for 
gastrointestinal disability on a secondary basis is well 
grounded.  To this extent only, the appeal is granted.


REMAND

The Board's August 1999 remand provided that the veteran 
should be afforded gastrointestinal and psychiatric 
examinations.  These examinations were accomplished in 
November 1999.  The remand also provided that the examiners 
should express an opinion concerning whether there was any 
etiological relationship between any gastrointestinal 
disability and the veteran's service-connected PTSD, 
including an opinion concerning whether there was any 
aggravation of any gastrointestinal disability by reason of 
the PTSD.  

The report of the November 1999 VA psychiatric examination 
indicates that the veteran "does have chronic symptoms of 
post-traumatic stress disorder which are in tune with his 
gastrointestinal disturbances."  The report goes on to 
indicate that the veteran "gets very anxious and depressed 
and at the same time he starts getting an upset stomach, acid 
reflux, and acidic taste in the mouth."  However, the report 
does not provide an opinion as to any etiological 
relationship between any currently manifested 
gastrointestinal disability and the veteran's service-
connected PTSD or whether there has been any aggravation of 
any gastrointestinal disability by reason of the PTSD.  

A remand confers on the veteran, as a matter of law, the 
right to compliance with the remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  If the examiner who accomplished the 
November 1999 VA examination is still 
available, that examiner should be 
provided the claims file and requested to 
provide an addendum offering an opinion 
as to whether it is at least as likely as 
not that the veteran has any currently 
manifested gastrointestinal disability 
that was caused by his service-connected 
PTSD or whether it is at least as likely 
as not that the veteran has any currently 
manifested gastrointestinal disability 
that was chronically worsened by his 
service-connected PTSD.  If the examiner 
who accomplished the November 1999 VA 
examination is no longer available the 
veteran should be afforded another VA 
psychiatric examination.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations reported 
in detail.  The veteran's claims file 
must be made available to the examiner 
and the examination report should reflect 
that a review of the claims file was 
accomplished.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran has any 
currently manifested gastrointestinal 
disorder that was caused by his service-
connected PTSD or whether it is at least 
as likely as not that he has any 
currently manifested gastrointestinal 
disorder that was chronically worsened by 
his PTSD.  A complete rationale should be 
given for any opinion offered.

2.  The RO should then readjudicate the 
issues remaining on appeal.  If any 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Error! Not a valid link




- 6 -



- 1 -


